PER CURIAM.
The trial court held that Title 7, Section 6a, U.S. Code Annotated, creating the Commodities Futures Trading Commission, awarded exclusive jurisdiction to this Federal agency to conduct investigations of interstate1 commodity transactions. With this interpretation we agree. International Trading Ltd. v. Bell, 556 S.W.2d 420 (Ark.1977); State v. Monex International Limited, 527 S.W.2d 804 (Tex.Civ.App.1975); Clayton Brokerage Company of St. Louis, Inc. v. Mouer, 531 S.W.2d 805 (Tex.1975); Securities and Exchange Commission v. American Commodity Exchange, Inc., 546 F.2d 1361 (10th Cir. 1976).
Therefore, the final judgment under review be and the same is hereby affirmed.

. The State of Florida, through its appropriate officials has the power to investigate and prosecute intrastate commodity transactions, which may be fraudulent as to its citizens.